internal_revenue_service number release date index number ----------------------- ------------------------------------------ ------------------------------------- -------- ---------------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ----------------- telephone number --------------------- refer reply to cc fip b04 plr-121796-11 date date taxpayer -------------------------------------------------------------------- -------------------------- agreement date number a --------------------------------------------- ------------ --- insurance_companies ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------- dear ---------------- this is in response to your request for a letter_ruling regarding the application of sec_101 of the internal_revenue_code code to certain corporate-owned life_insurance policies contracts facts taxpayer represents the following facts taxpayer is a closely-held corporation the stockholders are also employees of taxpayer shareholders taxpayer and each shareholder have executed the plr-121796-11 agreement a purpose of the agreement is to facilitate continuity in the management of taxpayer by providing for the purchase of each shareholder’s interest in taxpayer upon the death or termination of such shareholder’s employment with taxpayer to fulfill this purpose the agreement provides that taxpayer will obtain life_insurance on the life of each shareholder and that taxpayer will be the owner and beneficiary of such life_insurance if the agreement is terminated or a shareholder disposes of his interest in taxpayer as allowed by the agreement a shareholder has the right to purchase from taxpayer any taxpayer-owned life_insurance covering his life if the life_insurance was not purchased taxpayer retained the right to surrender or otherwise dispose_of the life_insurance consistent with the agreement taxpayer purchased number a life_insurance contracts covering certain shareholders contracts from insurance_companies the contracts are listed in the appendix the process of purchasing these life_insurance contracts required each affected_shareholder to complete an application the application indicated that taxpayer was to be the owner and beneficiary and the amount of coverage being obtained prior to purchasing these life_insurance contracts taxpayer did not obtain from each affected_shareholder separate documentation eg a form or forms which advised such shareholder that taxpayer intended to insure the shareholder’s life and of the maximum face_amount for which the shareholder could be insured at the time the contract was issued provided the shareholder’s consent to being insured under the contract and that the coverage may continue after the shareholder terminates employment and informed the shareholder that taxpayer will be a beneficiary of any proceeds payable upon the death of the shareholder taxpayer obtained such separate documentation subsequent to purchasing these life_insurance contracts but not before the due_date of taxpayer’s u s income_tax return requested ruling taxpayer requests a ruling that pursuant to notice_2009_48 2009_1_cb_1085 the service will not challenge the application of sec_101 of the internal_revenue_code to the contracts listed in the appendix because taxpayer made a good_faith effort to comply with sec_101 law the pension_protection_act of public law 120_stat_780 added sec_101 to the code sec_101 applies to life_insurance contracts issued after date except for a contract issued after that date pursuant to a sec_1035 exchange for a contract issued before that date sec_101 provides that in the agreement was first executed on date when additional shareholders are admitted to taxpayer a joinder is added to the agreement plr-121796-11 case of an employer-owned_life_insurance_contract the amount of death_benefits excluded from gross_income under sec_101 shall not exceed an amount equal to the sum of the premiums and other_amounts paid_by the policyholder for the contract for this purpose an employer-owned_life_insurance_contract is a life_insurance_contract that i is owned by a person engaged in a trade_or_business and under which such person is directly or indirectly a beneficiary under the contract and ii covers the life of an insured who is an employee with respect to the trade_or_business on the date the contract is issued an applicable_policyholder is generally a person who owns an employer-owned_life_insurance_contract or a related_person as described in sec_101 sec_101 provides exceptions to the general_rule of sec_101 in the case of certain employer-owned life_insurance contracts with respect to which certain notice and consent requirements are met those exceptions are based either on i the insured's status as an employee within_12_months of death or as a highly_compensated_employee or highly_compensated_individual or ii the extent to which death_benefits are paid to a family_member trust or estate of the insured employee or are used to purchase an equity_interest in the applicable_policyholder from a family_member trust or estate the exceptions provided by sec_101 apply only if the notice and consent requirements of sec_101 are satisfied sec_101 specifies that its notice and consent requirements are met if before the issuance of the contract the employee2 a is notified in writing that the applicable_policyholder intends to insure the employee’s life and the maximum face_amount for which the employee could be insured at the time the contract was issued b provides written consent to being insured under the contract and that such coverage may continue after the insured terminates employment and c is informed in writing that an applicable_policyholder will be a beneficiary of any proceeds payable upon the death of the employee the service issued notice_2009_48 effective date that provided guidance in question and answer format concerning the treatment of employer-owned life_insurance contracts under sec_101 in question the service specified that the requirement of sec_101 to advise the employee of the maximum face_amount for which the employee could be insured requires the disclosure of a face_amount of life_insurance either in dollars or as a multiple of salary that the applicable_policyholder reasonably expects to purchase with regard to the employee during the course of the employee’s tenure additional notice and consent is required if the aggregate face_amount of the contracts exceed the amount of prior notice and consent in question the service see eg notice_2009_48 staff of jt comm on taxation 109th cong general explanation of tax legislation enacted in the 109th congress comm print in the case of an employer-owned_life_insurance_contract with respect to which the notice and consent requirements of the provision are met the income inclusion rule does not apply to an amount received by reason of the death of an insured individual who with respect to the applicable_policyholder was an employee at any time during the 12-month_period before the insured’s death or who at the time the contract was issued was a director or highly_compensated_employee or highly_compensated_individual plr-121796-11 provided a remedy for certain employer-owned life_insurance contracts that inadvertently failed to comply with the notice and consent requirements of sec_101 the notice indicates that the service will not challenge the applicability of an exception under sec_101 based on an inadvertent failure to satisfy the notice and consent requirements if the applicable_policyholder made a good_faith effort to satisfy those requirements such as by maintaining a formal system for providing notice and securing consents from new employees the failure to satisfy the requirements was inadvertent and the failure to obtain the requisite notice and consent was discovered and corrected no later than the due_date of the tax_return for the taxable_year of the applicable_policyholder in which the employer-owned_life_insurance_contract was issued in addition the notice stated that it is effective date and that the service will not challenge a taxpayer who made a good_faith effort to comply with sec_101 based on a reasonable interpretation of that provision before that date analysis taxpayer is an applicable_policyholder and the contracts are employer-owned life_insurance contracts for sec_101 to except the contracts from sec_101 the requirements of sec_101 needed to be met before the issuance of the contracts the requirements of sec_101 were met if before the issuance of the contracts each shareholder a was notified in writing that taxpayer intended to insure the shareholder’s life b was notified in writing of the maximum face_amount for which the shareholder could be insured at the time the contract was issued either in dollars or as a multiple of salary c provided written consent to being insured under the contract d provided written consent that such coverage may continue after the shareholder terminates employment and e was informed in writing that taxpayer will be a beneficiary of any proceeds payable upon the death of the shareholder here while taxpayer did not obtain from each shareholder separate documentation eg a form or forms which contained all of the information required by sec_101 considering all of taxpayer’s documentation as a whole for the contracts listed in the appendix all of the requirements of sec_101 were met before the issuance of the contracts a through the agreement and the application each shareholder was notified in writing that taxpayer intended to insure the shareholder’s life plr-121796-11 b through the application each shareholder was notified in writing of the maximum face_amount for which the shareholder could be insured at the time the contract was issued in dollars c by signing both the agreement and the application each shareholder consented to being insured under the contract d by signing the agreement each shareholder consented that such coverage may continue after the shareholder terminates employment and e through the agreement and the application each shareholder was informed in writing that taxpayer will be a beneficiary of any proceeds payable upon the death of the shareholder ruling we rule that for the contracts listed in the appendix taxpayer satisfied the requirements of sec_101 before the contracts were issued except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no ruling was requested and none is made whether the shareholders are described by sec_101 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s john e glover senior counsel branch financial institutions products
